                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

UNITED STATES OF AMERICA,                 §
                                          §
V.                                        §            No. 3:93-cr-277-N (01)
                                          §
KEVIN ARWIN HOUSTON                       §
(BOP Register No. 25012-077),             §
                                          §
               Defendant.                 §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Defendant Kevin Houston.

The District Court reviewed de novo those portions of the proposed findings,

conclusions, and recommendation to which objection was made, and reviewed the

remaining proposed findings, conclusions, and recommendation for plain error.

Finding   no    error,   the   Court   ACCEPTS   the     Findings,   Conclusions,   and

Recommendation of the United States Magistrate Judge.

       The Court therefore DENIES Defendant’s pro se Motion for Consideration of

Rehabilitation and for Time Served [Dkt. No. 148].

       SO ORDERED this 24th day of May, 2019.




                                        _____________________________________
                                        DAVID C. GODBEY
                                        UNITED STATES DISTRICT JUDGE


                                          1
